Citation Nr: 1540405	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured left tibia and fibula.  

2.  Entitlement to service connection for a back disability, as secondary to residuals of a fractured left tibia and fibula.

3.  Entitlement to service connection for a bilateral hip disability, as secondary to residuals of a fractured left tibia and fibula.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In July 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge.  The transcript is not available.  In a July 2015 statement, the Veteran acknowledged that the hearing transcript was not available.  He stated that he did not desire another hearing and further action is not needed.  See also 38 C.F.R. § 20.717.
 

FINDINGS OF FACT

1.  The Veteran fractured his left tibia and fibula on August 21, 1990.

2.  The evidence of record establishes that the Veteran's in-service left tibia and fibula fracture on August 21, 1990 was incurred in the line of duty and was not a direct result of an act of willful misconduct.

3.  The competent and credible evidence shows that the Veteran has a residual back and bilateral hip disability from this injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left tibia and fibula fracture are met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.1(m) and (n), 3.102, 3.301, 3.303 (2014).

2.  The criteria for service connection for a back disability as a residual of a left tibia and fibula fracture are met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301, 3.303, 3.310 (2014).

3.  The criteria for service connection for a bilateral hip disability as a residual of a left tibia and fibula fracture are met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).

It is not disputed that the Veteran sustained an in-service injury on August 21, 1990 resulting in a fractured left tibia and fibula.  This injury caused a leg length discrepancy and is believed to be an etiology for post service back and bilateral hip disorder by competent authorities.  See December 2009 VA orthopedic examination report; January 2010 Dr. K.K. letter.  Notably, the December 2009 VA examiner did not expressly report on the right hip disorder in his nexus opinion.  His clinical findings suggest that the Veteran had a slight loss of right hip motion with functional impairment and his diagnosis specifically references bilateral hip pain as a fracture residual.  Resolving reasonable doubt in the Veteran's favor, the Board finds the positive opinion from the December 2009 VA examination report to incorporate the right hip disorder.  Based on the evidence of record, all three elements of direct service connection are met for the claimed back and bilateral hip disabilities.
However, the central issue in this case is the determination of whether the Veteran's left leg injury was incurred in the line of duty or instead was due to the Veteran's willful misconduct and therefore a bar to compensation.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m) and (n), 3.105.

Veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the Veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (citing 38 U.S.C.A. 
§ 105(a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  See Holton, 557 F.3d at 1367; Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).

The simple drinking of an alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

In this case, the Veteran's service treatment records (STRs) show that he was treated for injuries sustained during a fight on August 21, 1990.  The clinical emergency room (ER) notes indicate that the Veteran had sustained injuries in a fight occurring approximately 30 minutes ago.  Clinical evaluation showed the Veteran to be alert and suspected to have sustained a tibia and fibula fracture.  Another ER note stated that the injury was related to alcohol abuse.  The counselor's report indicates that the Veteran denied an alcohol problem, but acknowledged misuse.  She listed an impression of alcohol abuse, episodic and recommended the Veteran attend counseling in November.   
December 1990 STRs reflect that the Veteran successfully completed awareness education and individual and group counseling.  The counselor believed the Veteran made good progress and recommended that he be retained in the military.  The commander concurred with her recommendation.  

The Veteran asserts that the August 21, 1990 injury was not due to willful misconduct.  See Veteran statements from March 2011 and December 2014.  He has testified that his alcohol consumption on the evening of the fight was not excessive and that he was not drunk at the time of the fight, which he reports he did not instigate.  He also observed that the hospital records do not include clinical findings of intoxication through a blood alcohol test, and no line of duty determination was made by the military at the time of the incident.  The Board finds the Veteran's statements and testimony in this regard credible.
 
In light of the Veteran's credible testimony, and the lack of evidence of the level of intoxication at the time of his injury, the Board must find the preponderance of the evidence does not show that the Veteran's actions constituted willful misconduct to rebut a presumption that his injuries were sustained in the line of duty.  See Holton, 557 F.3d at 1367.  Thus, service connection is warranted for the Veteran's fractured tibia and fibula residuals, including associated back and bilateral hip disabilities.  

ORDER

Service connection for residuals of a fractured left tibia and fibula is granted.

Service connection for a back disability is granted.

Service connection for a bilateral hip disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


